                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-81445-BLOOM/Reinhart

NEELU AVIATION, LLC,

        Plaintiff,

v.

BOCA AIRCRAFT
MAINTENANCE, LLC, et al.,

      Defendants.
__________________________/

                                                  ORDER

        THIS CAUSE is before the Court upon Defendant Boca Aircraft Maintenance, LLC’s

(“Defendant Boca”) Motion for Leave to Voluntarily Dismiss Its Counterclaim Without Prejudice,

ECF No. [131] (“Motion”). The Court has reviewed the Motion, all supporting and opposing

submissions, the record and applicable law, and is otherwise fully advised. For the reasons that

follow, the Motion is granted.

        In the Motion, Defendant Boca seeks the dismissal of its single counterclaim for open

account (the “Counterclaim”), which was filed on January 6, 2019. See generally ECF No. [131].

The sole exhibit attached to the Counterclaim is the contract allegedly entered into by both parties.

ECF No. [26-1] (the “Contract”). The Contract contains an attorney’s fees provision, which

requires the payment of attorney’s fees and costs in the event a party is required to take any action

to enforce the agreement between the parties.1 Id. at 26.


1
 The Court notes that the attorney’s fee provision in the Contract is one-sided, in that it is worded to permit
Defendant Boca to recover its attorney’s fees and costs in the event and action is filed. However, even
where a contract is “one-sided,” by operation of law, section 57.105(7) bestows on the other party to the
contract the same entitlement to prevailing party fees. See Fla. Cmty. Bank, N.A. v. Red Rd. Residential,
LLC, 197 So. 3d 1112, 1115 (Fla. 3d DCA 2016) (“[N]otwithstanding that the contractual fee provision is
                                                              Case No. 18-cv-81445-BLOOM/Reinhart


        Defendant Boca contends that at the time the Counterclaim was filed, substantial monies

were owed to it by the Plaintiff. ECF No. [131], at 1. Thus, upon being served with the Complaint

in this instant action, and because the claims in the Complaint arose from the same transaction and

occurrence, Defendant Boca was left “no choice” but to assert its compulsory Counterclaim. Id.

Subsequent to the Counterclaim’s filing, however, payment for the outstanding services rendered

by Defendant Boca were received via the Plaintiff’s credit card. Id. at 2. Plaintiff allegedly

informed Defendant Boca that it was in the process of disputing the charges made to its credit card.

Id. Defendant Boca argues that, to date, no dispute as to the charges have been made, and it now

seeks to dismiss the Counterclaim. Id. Accordingly, Defendant Boca requests that the dismissal be

without prejudice, in the event Plaintiff disputes the charges. Id. at 2-3.

        Plaintiff Neelu Aviation, LLC (“Plaintiff”) does not object to the dismissal but argues that

such dismissal should be with prejudice and that Defendant Boca should have to pay the Plaintiff’s

attorneys’ fees associated with its defense to the Counterclaim, since the dispute arose out of the

Contract and is therefore governed by Fla. Stat. § 57.105(7). ECF No. [132], at 4. Plaintiff also

seeks Rule 11 sanctions for filing what it contends is a frivolous Counterclaim. Id. at 2.

        Under Rule 41(a)(2), a party, with court approval, may dismiss an action voluntarily and

without prejudice to be refiled in the future. McCants v. Ford Motor Co., Inc., 781 F.2d 855, 856

(11th Cir. 1986). The rule allows a court to grant a request for voluntary dismissal “on terms that

the court considers proper.” Fed. R. Civ. P. 41(a)(2). Rule 41(a)(2) is designed to prevent voluntary

dismissals that unfairly affect the other side by allowing for curative conditions. McCants, 781

F.2d at 856. “Thus a district court considering a motion for dismissal without prejudice should



one-sided, entitling only one of the contract’s parties to prevailing party fees, by operation of law section
57.105(7) bestows on the other party to the contract the same entitlement to prevailing party fees. §
57.105(7), Fla. Stat. (2012).”).


                                                     2
                                                         Case No. 18-cv-81445-BLOOM/Reinhart


bear in mind principally the interests of the defendant, for it is the defendant’s position that the

court should protect.” Id. at 856-57 (citing LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 604 (5th

Cir. 1976)). Generally, a dismissal should be granted unless the court finds that the defendant will

suffer some legal prejudice beyond the possibility of another lawsuit. Id. at 857. “[T]he district

court must exercise its broad equitable discretion under Rule 41(a)(2) to weigh the relevant equities

and do justice between the parties in each case, imposing such costs and attaching such conditions

to the dismissal as deemed appropriate.” Id.

       Importantly, a court will not allow a litigant to voluntarily dismiss an action without

prejudice pursuant to Rule 41(a)(2) once [a party] has expended considerable sums preparing for

trial “except on condition that the plaintiff reimburse the [party] for at least some portion of his

expenses of litigation.” Id. at 860. The reimbursement of a party’s litigation-related expenses

includes reasonable attorney’s fees. Id.

       Here, as it relates to the issue of the dismissal, the Court agrees that a dismissal without

prejudice is appropriate. “[I]n most cases a dismissal should be granted unless the [party] will

suffer clear legal prejudice, other than the mere prospect of a subsequent lawsuit, as a result.”

McCants v. Ford Motor Co., 781 F.2d 855, 856–57 (11th Cir. 1986). The Court first notes the

obvious—that the dismissal of the Counterclaim, will not end the instant action. Plaintiff’s claims

against the Defendants remain pending, and this action appears to be proceeding to trial regardless

of the dismissal of the Counterclaim. Thus, any time which has been spent preparing for trial has

not been spent in vain. In its Opposition, Plaintiff states in somewhat conclusory fashion, that it

with suffer legal prejudice if the Court dismisses this action without prejudice unless the Court

conditions such dismissal on Plaintiff recovering its attorneys’ fees. ECF No. [132], at 3-4. Beyond

stating that it is entitled to its attorneys’ fees, Plaintiff’s Opposition is silent as to what legal




                                                 3
                                                            Case No. 18-cv-81445-BLOOM/Reinhart


prejudice it will suffer. Absent clear legal prejudice, and in exercising its “broad discretion under

Rule 41(a)(2) to weigh the relevant equities and do justice between the parties in each case,” the

Court does not find a dismissal with prejudice warranted. McCants, 781 F.2d at 857. Accordingly,

Defendant Boca’s Counterclaim is dismissed without prejudice.

        The Court next turns to the issue of whether the Plaintiff is the “prevailing party” as it

relates to the Counterclaim and is thus entitled to recover its attorneys’ fees related to the litigation

surrounding the Counterclaim. Generally, when a plaintiff voluntarily dismisses an action, the

defendant is deemed the prevailing party for purposes of attorney’s fees. Thornber v. City of Ft.

Walton Beach, 568 So. 2d 914, 919 (Fla. 1990); Alhambra Homeowners Assoc. v. Asad, 943 So.

2d 316, 319–21 (Fla. 4th DCA 2006) (analyzing Thornber and its progeny in support of the general

rule that a voluntary dismissal by plaintiff conveys prevailing party status on defendants); Shave

v. Stanford Fin. Group, 2008 WL 3200705, * 1 (S.D. Fla. 2008) (relying on Florida’s general rule

to award attorney’s fees to defendants after plaintiff’s voluntary dismissal). Florida courts have

consistently followed Thornber, saying that it is the “general rule” and it applies to both “statutory

or contractual provisions awarding attorney’s fees to the ‘prevailing party’ in litigation.” Alhambra

Homeowners Ass’n, Inc., 943 So. 2d at 318; see also Prescott v. Anthony, 803 So.2d 835, 836–37

(Fla. 2d DCA 2001).

        The Court recognizes that Defendant Boca premises the instant Motion on the basis that

the outstanding amount it claimed it was owed by the Plaintiff has since been satisfied by the

charging of the Plaintiff’s credit card through the use of the credit card authorization form. ECF

No. [131], at 2. Therefore, it appears that Defendant Boca is arguing that its Counterclaim has

since been rendered moot since it initially filed it. However, Defendant Boca filed the

Counterclaim on January 6, 2019. See ECF No. [131]. Nineteen days later, on January 25, 2019,




                                                   4
                                                           Case No. 18-cv-81445-BLOOM/Reinhart


Defendant Boca initiated the credit card charge. See Defendant Boca’s Partial Mot. for Summ. J.,

ECF No. [127], at ¶ 8. Defendant Boca then waited approximately ten months before it filed the

instant Motion seeking the dismissal of the Counterclaim. ECF No. [131]. Therefore, the

Counterclaim, and the litigation surrounding it, was pending for almost a year before the Defendant

sought its dismissal.

       While the Court acknowledges that the instant dismissal is without prejudice and is sought

on a voluntary basis, the Thornber rule applies even if the dismissal is without prejudice

(see Alhambra, 943 So. 2d at 318) and “despite the fact the case has not been resolved on the

merits.” Ajax Paving Indus., Inc. v. Hardaway Co., 824 So. 2d 1026, 1029 (Fla. 2d DCA 2002).

After a review of the controlling authority, the Contract and the record in this matter, the Court

agrees that Plaintiff is the prevailing party solely as it relates to the Counterclaim.

       This Order serves only to award the Plaintiff its reasonable attorneys’ fees and costs as they

relate to Plaintiff’s defense of the Counterclaim. Further, given the present posture of this case, the

Court will defer its ruling as to an award of attorneys’ fees at this time, as it is premature at this

juncture. Should the Plaintiff prevail in this action on the remaining claims, the award of attorneys’

fees may be greater at the end of this litigation. Conversely, should Defendant Boca prevail on the

remaining claims pending, any award of attorneys’ fees to the Plaintiff would be offset by any

award to Defendant Boca at a later date. The Court will be in the best position to determine an

award regarding the attorneys’ fees upon the complete resolution of the instant action.

       Lastly, as for Plaintiff’s request for Rule 11 sanctions, the Court disagrees that such

sanctions are appropriate. While the Defendant did wait an extended period of time before seeking

dismissal of its Counterclaim, such Counterclaim was not frivolous at the time it was filed,




                                                   5
                                                          Case No. 18-cv-81445-BLOOM/Reinhart


considering that the amount Defendant Boca alleged it was owed had remained outstanding.

Therefore, the Court declines to grant Plaintiff’s request for Rule 11 sanctions.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendant Boca Aircraft Maintenance, LLC’s Motion, ECF No. [131], is

                    GRANTED.

               2. Defendant Boca Aircraft Maintenance, LLC’s Counterclaim, ECF No. [26], is

                    DISMISSED WITHOUT PREJUDICE.

               3. Plaintiff is entitled to recover its attorneys’ fees and costs solely as they relate

                    to its defense of the Counterclaim, and Plaintiff shall file proof of such costs

                    no later than January 31, 2020.

               4. The Court will DEFER its ruling as to an assessment of attorneys’ fees

                    incurred as they relate to the Counterclaim until the complete resolution of the

                    instant action.

       DONE AND ORDERED in Chambers, at Miami, Florida, on December 26, 2019.




                                                          ________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                                  6
